USCA4 Appeal: 18-2107    Doc: 65        Filed: 04/20/2020    Pg: 1 of 1




                                                                     FILED: April 20, 2020


                            UNITED STATES COURT OF APPEALS
                                FOR THE FOURTH CIRCUIT


                                      ___________________

                                           No. 18-2107
                                       (7:14-cv-00157-FL)
                                      ___________________

        CTB, INC.

                     Plaintiff - Appellant

        v.

        HOG SLAT, INC.

                     Defendant - Appellee

                                      ___________________

                                         MANDATE
                                      ___________________

              The judgment of this court, entered March 27, 2020, takes effect today.

              This constitutes the formal mandate of this court issued pursuant to Rule

        41(a) of the Federal Rules of Appellate Procedure.


                                                                /s/Patricia S. Connor, Clerk




                Case 7:14-cv-00157-FL Document 179 Filed 04/20/20 Page 1 of 1
